Citation Nr: 9917996	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected left ankle condition, currently evaluated as 20 
percent disabling.

2.  Entitlement to a temporary total disability rating under 
the provision of 38 C.F.R. § 4.30, based upon a period of 
convalescence between August 1994 and September 1994.

3.  Entitlement to a temporary total disability rating under 
the provision of 38 C.F.R. § 4.30, based upon a period of 
convalescence between September 1, 1995 and May 31, 1996.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
March 1964.  His Form DD-214 indicates that he had over one 
(1) year of prior active service.  He is unrepresented in his 
appeal.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a series of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims.  The veteran's notice of disagreement was 
received in February 1996.  The statement of the case was 
issued in April 1996.  The veteran's substantive appeal was 
received in April 1996.

The case was previously before the Board in July 1997 and was 
remanded to the RO for additional evidentiary development.  
The case is now returned to the Board.


REMAND

The Board notes that in June 1997, a hearing was held before 
a Member of the Board, who is presently no longer employed by 
the Board.  Pursuant to 38 U.S.C.A. § 7107 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.707 (1998), the Member of the Board who 
conducts a hearing shall participate in making the final 
determination of the claim.  On June 14, 1999, a letter was 
sent from the Board to the veteran, informing the veteran 
that he had the right to request another Board hearing, if he 
so desired.  The veteran's reply was subsequently received 
indicating that he did desire another Board hearing at the 
RO.

Accordingly, in order to ensure due process of law, the RO 
should schedule the veteran for his requested hearing before 
a traveling Member of the Board.  Further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following actions:

The RO should schedule a hearing for the 
veteran before a Traveling Member of the 
Board.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


